DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105 and 304.  The Examiner notes drawings do not appear to have been filed in the instant application.  Drawings filed with 15/508917 are being considered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both an information banner and a lower adhesive surface “302” has been used to designate both a progress indicator and a coupling.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 46 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. The limitations of claim 38 incorporating the limitations of claim 36 appear to be the same as those in claim 46 incorporating the limitations of claim 45.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-31, 33, 34, 36-40, 42, 43, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brukalo et al. (US 2008/0312512 A1) in view of Regere et al. (US 2015/0265259 A1).
With regard to claims 27 and 29, Brukalo et al. teach a method for commanding an administration of a medical fluid to a patient, the method comprising the steps of: providing a 
With regard to claim 28, see [0054] and [0055] a status indicator is provided to alert if the RF communication is enabled or disabled (particularly note 652 in Fig. 7).  As combined above when the RF is enabled the button is deactivated and when the RF is disabled the buttons would be activated.  As such the RF status would provide an alert as to whether or not the button is activated or deactivated.
With regard to claim 30, see at least [0045], [0053], [0084] program information is transmitted from the remote to the pump, further the remote may be used to program delivery profiles onto the pump which would necessarily be stored.
With regard to claim 31, the user may select a program on the pump itself see at least [0053], the selection must be stored to carry out the instructions, see input buttons in Fig. 3. 
With regard to claims 33 and 34, when the remote is paired with the pump an alert is displayed or an auditory or vibration signal can be generated to let the user know the device are successfully paired ([0063]).  This encourages the user to check and confirm proper pairing and 
With regard to claims 36 and 38, Brukalo et al. teach a system for commanding an administration of a medical fluid to a patient, the system comprising: a portable medical device configured to be attached to a body of the patient (Fig. 1 member 300), the portable medical device comprising, a reservoir holding the medical fluid to be administered to the patient (Fig. 5 reservoir 320), a processor (Fig. 5 member 328), a pumping mechanism controlled by the processor (see at least [0053] 300 is a pump which inherently includes a pumping mechanism, the microprocessor executes pumping programs), configured to administer the fluid held in the reservoir to the patient (see at least [0048]), a button configured to send a signal to the processor related to the administration of the medical fluid upon activating the button (Fig. 3 see at least buttons 304, 310, 314, see at least [0041]), a communication device (Fig. 5 322), and a memory connected to the processor ([0090] refers to memory in the controller or the pump, [0091] refers to results that are stored by the pump, [0094] refers to record retention methods that can be used with the infusion pump); and a remote control for the portable medical device having a processor, the remote control configured to communicate with the portable medical device via the communication device (Figs. 1 and 5 member 200 see communication signal 400), wherein the processor of the portable medical device is configured to determine whether at least one of (i) the medical device and the remote control can communicate with each other, and (ii) the medical device and the remote control are within a certain perimeter from each other ([0055] RF communication is indicated as enabled or disabled indicating if the pump and remote can communicate with each other, [0054] RF signal strength is monitored).  Brukalo et al. do not disclose deactivating the button on the medical device is the medical device and remote are in communication with each other.  However, Regere et al. teach switching between local control of a medical device and remote control of a device such that only one control means is being used to control the device at a time ([0020]-[0022], [0069]).  This prevents conflict between the two control systems ([0015]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to switch between local and remote control in Brukalo et al. depending on whether or not the remote control is enabled or disabled as Regere et al. teach this is beneficial to prevent conflict that can occur if two controllers are used simultaneously.  As such when the remote control is in control when the RF signal is enabled the buttons on the pump which provide local control are deactivated and vice versa when the RF signal is disabled the buttons on the pump which provide the local control are activated.
With regard to claim 37, see [0054] and [0055] a status indicator is provided to alert if the RF communication is enabled or disabled (particularly note 652 in Fig. 7).  As combined above when the RF is enabled the button is deactivated and when the RF is disabled the buttons would be activated.  As such the RF status would provide an alert as to whether or not the button is activated or deactivated.
With regard to claim 39, see at least [0045], [0053], [0084] program information is transmitted from the remote to the pump, further the remote may be used to program delivery profiles onto the pump which would necessarily be stored.

With regard to claims 42 and 43, when the remote is paired with the pump an alert is displayed or an auditory or vibration signal can be generated to let the user know the device are successfully paired ([0063]).  This encourages the user to check and confirm proper pairing and would necessarily encourage the user to use the remote as they have been alerted that the remote is enabled.
With regard to claims 45 and 46, Brukalo et al. teach a system for commanding an administration of a medical fluid to a patient, the system comprising: a portable medical device configured to be attached to a body of the patient (Fig. 1 member 300), the portable medical device comprising, a reservoir holding the medical fluid to be administered to the patient (Fig. 5 reservoir 320), a processor (Fig. 5 member 328), a pumping mechanism controlled by the processor (see at least [0053] 300 is a pump which inherently includes a pumping mechanism, the microprocessor executes pumping programs), configured to administer the fluid held in the reservoir to the patient (see at least [0048]), a button configured to send a signal to the processor related to the administration of the medical fluid upon activating the button (Fig. 3 see at least buttons 304, 310, 314, see at least [0041]), a communication device (Fig. 5 322), and a memory connected to the processor ([0090] refers to memory in the controller or the pump, [0091] refers to results that are stored by the pump, [0094] refers to record retention methods that can be used with the infusion pump); and a remote control for the portable medical device having a processor, the remote control configured to communicate with the portable medical device via the communication device (Figs. 1 and 5 member 200 see communication signal 400), wherein the processor of the portable medical device is configured to determine whether at least one of (i) .

Claims 32, 41, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brukalo et al. (US 2008/0312512 A1) and Regere et al. (US 2015/0265259 A1) as applied to claims 29, 38, and 45 above, and further in view of Vicente et al. (US 2011/0098674 A1).
. 

Claims 35, 44, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brukalo et al. (US 2008/0312512 A1) and Regere et al. (US 2015/0265259 A1) as applied to claims 30, 38, and 45 above, and further in view of Smith et al. (US 2012/0078216 A1).
With regard to claims 35, 44, and 48, Brukalo et al. teach a method and system substantially as claimed.  Brukalo et al. do not disclose deactivating a command regarding administration of fluid after detecting removal of a portable medical device from a patch associated with the device.  However, Smith et al. teach portable pumps can include various constructions including being carried on a belt or pocket, similar to the device of Brukalo et al. or adhered to the skin ([0004]).  A pump worn on the belt or in a pocket may be supported by a holder ([0215]) and users may want to be able to switch between adhesive attachment or “pocket” attachment ([0220]).  Smith et al. teach providing various baseplates to allow for switching between desired attachments ([0221]) and alerting the user if the pump becomes disconnected from the baseplate and when this occurs the motor is stopped ([0341]).  It would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tukol et al. (US 2012/0198222) [0133], [0134], and Irizarry (2011/0225531 A1) [0061]-[0064] teach enabling/disabling control between the remote and local system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783